Fourth Court of Appeals
                                      San Antonio, Texas
                                          December 21, 2018

                                         No. 04-18-00964-CR

                                  IN RE Jose Flores HERNANDEZ

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

        On December 17, 2018, relator filed a petition for writ of mandamus. After considering
the petition, this court concludes relator is not entitled to the relief sought. Accordingly, the
petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will
issue at a later date.

           It is so ORDERED on December 21, 2018.


                                                         _________________________________
                                                         Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2018.



                                                         ___________________________________
                                                         KEITH E. HOTTLE,
                                                         Clerk of Court




1
 This proceeding arises out of Cause No. 80-CR-1362-W, styled The State of Texas v. Jose Flores Hernandez,
pending in the 186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.